MEMORANDUM OPINION
                                            No. 04-10-00329-CV

                                        IN RE Jerrel L. JOHNSON

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Rebecca Simmons, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: May 19, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 29, 2010, relator filed a petition for writ of mandamus.                    The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, relator’s petition for writ of mandamus is denied. TEX. R. APP. P. 52.8(a). Relator

shall pay all costs incurred in this proceeding.

                                                         PER CURIAM




           1
          This proceeding arises out of Cause No. 357347, styled Jerrel L. Johnson v. City of San Antonio, pending
in the County Court at Law No 3, Bexar County, Texas, the Honorable David J. Rodriguez presiding.